Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The previous 112 rejections of the Non-Final rejections of 06/28/2021 have been withdrawn in view of the present amendments.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an acquisition system that determines based on said electrical signals” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

The specification gives no structure or equivalents thereof of Such claim limitation(s) is/are: “an acquisition system that determines based on said electrical signals” in claim 1.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 25is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rahrig et al. (US 4632688) referred to as Rahrig herein after.
Regarding claims 1, 7, and 25, Rahrig discloses a conveying device for conveying sheets of glass advancing one behind the other, i.e. subsequent manufacturing operations (Col 1; line 16, Fig 5-6), the conveying device comprising a conveyor of rollers, such as rollers 12, configured to convey the sheets of glass (11) in a longitudinal direction (see at least Fig 5-6, Col 3; line 54-Col 4; line 47) one after another (see at least claim 8).
Rahrig discloses detection device depicted in at least Fig 1, 5-6 capable of detecting the orientation of a sheet of glass, (for example: “synchronizing the movement of glass sheets in accordance with this invention”  “this is an alternative embodiment of the apparatus for synchronizing according to the present invention” and “align the leading edge” (Col 3; 54-56 and Col 4; lines 20-21, 48-55).
Rahrig discloses the apparatus Fig 5-6 comprising two stops (43) capable of coming into contact with the edge face of the sheet of glass (11) and shown in Fig 5-6.

Wherein Rahrig discloses an actuator with a reference point sensor (26) for determining the leading edge of the glass sheet (11) and two stops (43) for contacting the glass there is no structural difference between claimed invention 1 and the invention of Rahrig including an acquisition system.
The limitation of claim 1 including; “making it possible to establish the length of time between contacts between the sheet of glass and each stop.” The device of Rahrig inherently carries out this function by determining the aligning a leading edge (25) with respect to the path of travel.  Furthermore, this limitation does not add a structural difference and is functionally capable of carrying out this step See also Col 3; lines 35-68 discussing the measurement and alignment of the leading edge and determination of sensing a reference point, wherein the time measurement of claim 1 is not required to be in minutes or second but could be considered as a number of rollers or time from one roller to another. This is considered a structure of an acquisition system “an acquisition system that determines based on said electrical signals” in claim 1 (Col 3; lines 25-30, Col 4; 29, 54-59) the sensor 26 sending signals to actuator and aligning the glass sheet via two forward stops is an “acquisition system” where there is not structure or description of an “acquisition system” in the specification this is an equivalent thereof.
Alternatively, Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580
In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.)
Thus where there is no structural difference between Rahig and the present claims, broadly claiming an automating means, or the material worked upon does not structurally differentiate the claims from the prior art and It would be obvious to automate the machine of Rahig with necessary software to determine the alignment.
Regarding claim 2, it is unclear what Applicant intends by “gives rise” as discussed regarding claim 1 above the stops (43) contact the glass sheet (11) leading edge (27) first wherein this is converted into an electrical signal. Furthermore the stops are capable of movement as discussed in (Col 4; lines 1-19). This claim is does not recite any structures and the apparatus of Rahrig is functionally capable of the limitations of claim 2.
Regarding claim 3, This claim is does not recite any structures and the apparatus of Rahrig is functionally capable of the limitations of the movement of the stop at the a level of the sheet of glass is comprised in the range from 0.2 to 1.5 mm, for example in the situation the glass is aligned within this range this limitation would be met but there is no structural difference in the device.

Regarding claim 5, Rahrig discloses a device wherein the stops are functionally capable and function to limit to the a longitudinal movement of the sheet of glass as described above regarding contacting the leading edge of the glass.
Regarding claim 6, Rahrig discloses a series of stops and sensors for aligning a glass sheet on a conveying device (Fig 5-6) Rahrig additionally discloses a photocell detector that triggers the power supply thus capable of a slowing of the conveyor before a sheet of glass comes into contact with one of the stops (Col 4; line 1-Col 5; line 10).
Regarding claim 8-11, and 25 the device of Rahrig has the movable stops on a glass sheet conveyor comprised of conveying rollers, wherein said stops are set to come in contact with a leading edge which may measure the stop from the other stop via an actuator and cam, the device further comprising a power supply, photocell detector and means of alignment due to the sensing of the stops as discussed regarding claims 1-7 above. The claim language of claims 8-13 does not add any structure that would differentiate claims 8-13 form the device of Rahrig.
Regarding claims 12-13, Rahrig discloses the may be used on a conveyor comprising rollers and may be immediately subsequently on a bending apparatus.  Furthermore, press bending gravity bending are all well-known means of bending glass sheets known in the art (Col 2; lines 37-39).

Response to Arguments
09/16/2021 have been fully considered but they are not persuasive.
Applicant requests a rejoinder of withdrawn independent claims 14-24 and 26 upon allowance of claim 1.  Applicant provides evidence that a rejoinder is sufficient upon allowance of Claims 1-13 and 25 based on, the fact that, “restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention that depend from or otherwise require all the limitations of an allowable claim are eligible for rejoinder. See MPEP § 821.04(b).”  The restriction is not between a product and process thus this is not applicable.  Additionally, the search burden would still exist upon such a potential allowance and there are no generic claims.
Applicant argues the rejections of claims 1-13 and 25 as being anticipated by Rahrig et al. (US 4632688) referred to as Rahrig hereinafter. Applicant argues Rahrig is directed to a different system in which the entrance of a sheet of glass into a furnace 1 is synchronized with the conveyor roller 16 that is positioned adjacent the entrance 13 of the furnace 14. 
In response to this argument, Rahrig does disclose consecutive sheets as seen in at least claim 8 of Rahig and furthermore a conveying device would not be used to convey a single sheet.  Regarding Applicant’s argument that Rahig is “is directed to a different system in which the entrance of a sheet of glass into a furnace 1” there is nothing in the claims to distinguish the claimed invention from a conveying device consecutive with a furnace.
Applicant further argues Rahrig describes a system in which the glass sheet 11 is retained in a fixed position adjacent the entrance of the furnace 14 by a holding mechanism 24. See Rahrig, col. 3, lines 33- 35 and Figure 1. Rahrig makes use of a sensor 26 that senses the position of a reference point 27 on the rotating roller 16. Upon sensing the reference point 27 on the rotating roller 16, the sensor 26 sends a signal to an actuator 28, which in turn actuates the holding mechanism to release the glass sheet 11 into the entrance 13 of the furnace 14. See Rahrig, col. 3, lines 40-47. As explained by Rahrig, with this system, the leading edge 25 of each glass sheet 11 will engage the same area on the outer surface of the roller 16 as the sheet enters the furnace 14 and will engage each roller in the furnace in the same areas. See Rahrig, col. 3, lines 45-53. The result will the formation of the same roller corrugation pattern in each of the glass sheets 11. 
In response to applicant's argument that Rahig discloses a conveying device for creating the same corrugation pattern among consecutive sheets, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Applicant should note, Rahig never discloses corrugations, i.e. desired distortion, are desired but that alignment of the glass sheets is desired (Col 1; lines 5-10).  As also viewed in In Young, and In Otto, cited below, a claim to a device is not limited by process steps or material worked upon and in reverse it does not differentiate the prior art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the method steps of the acquisition system) are not structurally recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant points out various structural elements of Rahrig however; fails to explicitly state why the claim elements as described in the rejection are not met. 
The claims are directed to a conveying device comprising the structure of a conveyor, detection device, comprising two stops, and the detection device capable of an electrical signal Rahig discloses each of these structures (Fig 5-6) and as explained in the rejection above.

A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
In Otto, the claims were directed to a core member for hair curlers (i.e., a particular device) and a method of making the core member (i.e., a particular method of making that device) and "not to a method of curling hair wherein th[e] particular device is used." 312 F.2d at 940. The court held that patentability of the claims cannot be based "upon a certain procedure for curling hair using th[e] device and involving a number of steps in the process." The court noted that "the process is irrelevant as is the recitation involving the hair being wound around the core" in terms of determining patentability of the particular device. Id. Therefore, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.
In Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable.
In In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), an apparatus claim recited "[a] taping machine comprising a supporting structure, a brush attached to said supporting structure, said brush being formed with projecting bristles which terminate in free ends to collectively define a surface to which adhesive tape will detachably adhere, and means for providing relative motion between said brush and said supporting structure while said adhesive tape is adhered to said surface." An obviousness rejection was made over a reference to Kienzle which taught a machine for perforating sheets. The court upheld the rejection stating that "the references in claim 1 to adhesive tape handling do not expressly or impliedly require any particular structure in addition to that of Kienzle." Id. at 580-81. The perforating device had the structure of the taping device as claimed, the difference was in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Applicant argues that Rahrig is wholly silent as to a “detection device delivering an electrical signal relating to each contact of the edge face of the sheet of glass with each stop so that the electrical signal is delivered when the edge face of the glass sheet comes into contact with the stop,” as recited in claim 1.  Rahig discloses the only electrical signal generated by Rahrig is the one in connection with the roller 16 by detector 42, which is sent to the switch 38 that triggers the actuator 36 to actuate the stop 43.  These are process steps.  As indicated above Rahig discloses a detection device (42) comprising stops (43) with a series of actuators all in connection as shown in Fig 5.  The entirety of which or a portion may be considered the acquisition system of claim 1.  Rahig provides the structure of the present claims and connections to carry out the intended use of claim 1.  The specification of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741